DETAILED ACTION
This action is a response to an amendment in which claims 1, 2, 4-8, 10-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically the claim states “first information comprises at least one of: first indication and second indication information”, where the first and second indication appear to be the same thing. Furthermore the claim states that first and second indication information are carried in different signaling, it’s not clear how this is the case if they are the same. The examiner is treating the different signaling limitation as optional since the claim states “at least one of.” Appropriate correction or clarity is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au et al. (Pub. No.: 2014/0254544), herein Kar Kin Au and Lee et al. (Pub. No.: 2018/0279304), herein Lee.


As to claim 1, Kar Kin Au teaches an uplink information receiving method, comprising:

 determining, based on a transmission direction of a transmission resource and a preset grant-free transmission resource, a grant-free transmission resource used for uplink transmission, wherein the transmission resource comprises the grant-free transmission resource (Kar Kin Au [0026] the grant free uplink transmission scheme may define multiple CPU access regions for the network. The grant free transmission uplink scheme may be defined by BS via high level signaling or it may be predefined by a standard); and
 receiving uplink information on the grant-free transmission resource used for uplink transmission (Kar Kin Au [0048] In step 806, UE 104 determines an appropriate CTU to conduct uplink transmissions on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0049] In Step 808, UE 104 transmits information on the appropriate CTU)
	
	Kar Kin Au does not teach 
	wherein before the receiving the uplink information on the grant-free transmission resource used for uplink transmission, the method further comprises:

	first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource, and
	 wherein the first indication information and the second indication information are carried in different signaling.
	However Lee does teach 
	wherein before the receiving the uplink information on the grant-free transmission resource used for uplink transmission, the method further comprises:
	 sending first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of: 
	first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and 
	second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource (Lee [0071] the BS can send the information to the UE in a downlink control channel, such as the group common (GC) physical downlink control channel (PDCCH). The GC PDCCH refers to a channel, for example a PDCCH, that carries information, such as a slot format indicator (SFI) via common downlink control information (DCI), intended for a group of UEs. A SFI indicates the format of a current slot and/or future slot(s). The UE can use the information in the SFI to determine (identify, derive, etc.) which symbols in a slot are for uplink or downlink, or other purposes (e.g., such as sidelink, blank, or reserved), and
	 wherein the first indication information and the second indication information are carried in different signaling.



As to claim 7, Kar Kin Au teaches an uplink information sending apparatus, comprising a processor and a transceiver, wherein: 
the processor is configured to determine, based on a transmission direction of a transmission resource and a preset grant-free transmission resource, a grant-free transmission resource used for uplink transmission, wherein the transmission resource comprises the grant-free transmission resource (Kar Kin Au Fig. 9 CPU and [0026] the grant free uplink transmission scheme may define multiple CPU access regions for the network. The grant free transmission uplink scheme may be defined by BS via high level signaling or it may be predefined by a standard); and
 the transceiver is configured to send uplink information on the grant-free transmission resource that is used for uplink transmission and that is determined by the processor (Kar Kin Au Fig. 9 network interface and [0048] In step 806, UE 104 determines an appropriate CTU to conduct uplink transmissions on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0049] In Step 808, UE 104 transmits information on the appropriate CTU)

	Kar Kin Au does not teach 
	wherein, before sending the uplink information on the grant-free transmission resource, the transceiver is further configured to: receive first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of: first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and Page 3 of 11Response to Office action dated May 25, 2021Application No. 16/793,866 October 19, 2021Attorney Docket No. HW748244 second indication information, wherein the second indication information is used to indicate the transmission direction of the 

	However Lee does teach 
	wherein, before sending the uplink information on the grant-free transmission resource, the transceiver is further configured to: 
	receive first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of:
	 first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and Page 3 of 11Response to Office action dated May 25, 2021Application No. 16/793,866 
	October 19, 2021Attorney Docket No. HW748244 second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource (Lee [0071] the BS can send the information to the UE in a downlink control channel, such as the group common (GC) physical downlink control channel (PDCCH). The GC PDCCH refers to a channel, for example a PDCCH, that carries information, such as a slot format indicator (SFI) via common downlink control information (DCI), intended for a group of UEs. A SFI indicates the format of a current slot and/or future slot(s). The UE can use the information in the SFI to determine (identify, derive, etc.) which symbols in a slot are for uplink or downlink, or other purposes (e.g., such as sidelink, blank, or reserved),  and
	 wherein the first indication information and the second indication information are carried in different signaling.
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kar Kin Au with Lee for the same reasons stated in claim 1.


As to claim 14, Kar Kin Au teaches an uplink information receiving apparatus, comprising a processor and a transceiver, wherein (Kar Fin Au Fig. 9 CPU and network interface):
 	the processor is configured to determine, based on a transmission direction of a transmission resource and a preset grant-free transmission resource, a grant-free transmission resource used for uplink transmission, wherein the transmission resource comprises the grant-free transmission resource (Kar Kin Au Fig. 9 CPU and [0026] the grant free uplink transmission scheme may define multiple CPU access regions for the network. The grant free transmission uplink scheme may be defined by BS via high level signaling or it may be predefined by a standard);  and 
the transceiver is configured to receive uplink information on the grant-free transmission resource that is used for uplink transmission and that is determined by the processing unit processor (Kar Kin Au Fig. 9 network interface and [0048] In step 806, UE 104 determines an appropriate CTU to conduct uplink transmissions on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0049] In Step 808, UE 104 transmits information on the appropriate CTU)

	Kar Kin Au does not teach 
	wherein, before receiving the uplink information on the grant-free transmission resource, the transceiver is further configured to:
	 send first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of: 
	first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and 
	second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource, and
	 wherein the first indication information and the second indication information are carried in different signaling.

	However Lee does teach 
	wherein, before receiving the uplink information on the grant-free transmission resource, the transceiver is further configured to:
	 send first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of: 
	first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and 
	second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource (Lee [0071] the BS can send the information to the UE in a downlink control channel, such as the group common (GC) physical downlink control channel (PDCCH). The GC PDCCH refers to a channel, for example a PDCCH, that carries information, such as a slot format indicator (SFI) via common downlink control information (DCI), intended for a group of UEs. A SFI indicates the format of a current slot and/or future slot(s). The UE can use the information in the SFI to determine (identify, derive, etc.) which symbols in a slot are for uplink or downlink, or other purposes (e.g., such as sidelink, blank, or reserved),   and
	 wherein the first indication information and the second indication information are carried in different signaling.
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kar Kin Au with Lee for the same reasons stated in claim 1.


As to claim 20, Kar Kin Au teaches a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a computer program, and executing the computer program by a computer configures the computer to perform a enables an uplink information sending apparatus to perform the method comprising (Kar Fin Au Fig. 9 CPU and memory):

determining, based on a transmission direction of a transmission resource and a preset grant-free transmission resource, a grant-free transmission resource used for uplink transmission, wherein the transmission resource comprises the grant-free transmission resource (Kar Kin Au Fig. 9 CPU and [0026] the grant free uplink transmission scheme may define multiple CPU access regions for the network. The grant free transmission uplink scheme may be defined by BS via high level signaling or it may be predefined by a standard); and 

sending uplink information on the grant-free transmission resource used for uplink transmission (Kar Kin Au Fig. 9 network interface and [0048] In step 806, UE 104 determines an appropriate CTU to conduct uplink transmissions on (e.g., UE 104 may determine an appropriate CTU index using default mapping rules) [0049] In Step 808, UE 104 transmits information on the appropriate CTU)

Kar Kin Au does not teach 
wherein before the sending the uplink information on the grant-free transmission resource used for uplink transmission, the method further comprises: receiving first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of: first indication information, wherein the first indication information is used to indicate the transmission direction of the transmission resource, and second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource, and wherein the first indication information and the second indication information are carried in different signaling.

However Lee does teach

	wherein before the sending the uplink information on the grant-free transmission resource used for uplink transmission, the method further comprises:
	 receiving first information, wherein the first information is used to indicate the transmission direction of the transmission resource, wherein the first information comprises at least one of: 

	 second indication information, wherein the second indication information is used to indicate the transmission direction of the transmission resource (Lee [0071] the BS can send the information to the UE in a downlink control channel, such as the group common (GC) physical downlink control channel (PDCCH). The GC PDCCH refers to a channel, for example a PDCCH, that carries information, such as a slot format indicator (SFI) via common downlink control information (DCI), intended for a group of UEs. A SFI indicates the format of a current slot and/or future slot(s). The UE can use the information in the SFI to determine (identify, derive, etc.) which symbols in a slot are for uplink or downlink, or other purposes (e.g., such as sidelink, blank, or reserved) and 
	wherein the first indication information and the second indication information are carried in different signaling.

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kar Kin Au with Lee for the same reasons stated in claim 1.

As to claim 2, the combination of Kar Kin Au and Lee teach the method according to claim 1, wherein before the receiving uplink information on the grant-free transmission resource used for uplink transmission, the method further comprises: 
sending first configuration information, wherein the first configuration information is used to configure the preset grant-free transmission resource (Kar Kin Au [0045] Steps 702-706 illustrate BS 102 defining and implementing a grant-free uplink transmission scheme. Alternatively, BS 102 may perform none or a subset of steps 702-706 because certain steps are pre-configured for BS 102 by a standard. For example, a standard may eliminate step 702 by pre-defining CTU access regions. BS 102 need only perform steps 704 and 706 (i.e., mapping CTU indexes to the CTU access regions and transmitting information). In another example, a standard defines the grant-free uplink transmission scheme and BS 102 need only implement the grant-free uplink transmission scheme)



	As to claim 4, the combination of Kar Kin Au and Lee teach the method according to claim 3, wherein the second indication information is carried in physical layer signaling, and the method further comprises: 
sending second configuration information, wherein the second configuration information is used to configure a first control resource set, and the first control resource set is used to transmit the second indication information (Lee [0071] For example, the BS can send the information to the UE in a downlink control channel, such as the group common (GC) physical downlink control channel (PDCCH). The GC PDCCH refers to a channel, for example a PDCCH, that carries information, such as a slot format indicator (SFI) via common downlink control information (DCI), intended for a group of UEs. The UEs may be radio resource control (RRC) configured to decode the GC PDCCH. A SFI indicates the format of a current slot and/or future slot(s). The UE can use the information in the SFI to determine (identify, derive, etc.) which symbols in a slot are for uplink or downlink, or other purposes (e.g., such as sidelink, blank, or reserved)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kar Kin Au with Lee, for the same reasons stated in claim 1.

	Claims 10 and 17 are rejected for the same reasons stated in claim 4.


	As to claim 5, the combination of Kar Kin Au and Lee teach the method according to claim 3, wherein the first information further comprises third indication information, the third indication information is used to indicate a transmission direction of a flexible and variable resource in the transmission resource, and the method further comprises: 
(Lee [0067] Each symbol in a slot may indicate a link direction (e.g., DL, UL, or flexible) for data transmission and the link direction for each subframe may be dynamically switched. The link directions may be based on the slot format. Each slot may include DL/UL data as well as DL/UL control information.)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kar Kin Au with Lee, for the same reasons stated in claim 1.
Claims 11 and 15 are rejected for the same reasons stated in claim 5.


As to claim 13, Kar Kin Au teaches the apparatus according to claim 7, wherein the grant-free transmission resource used for uplink transmission is a transmission resource whose transmission direction is an uplink transmission direction in a time period corresponding to the preset grant-free transmission resource (Kar Kin Au Fig. 2 CTU access region));




Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au, Lee and Jeon et al. (Pub. No.: 2018/0368), herein Jeon

As to claim 6, Kar Kin Au and Lee teach the method according to claim 1, wherein before the receiving uplink information on the grant-free transmission resource used for uplink transmission, the method further comprises: 

Kar Kin Au and Lee do not teach


However Jeon does teach
sending fourth indication information, wherein the fourth indication information is used to indicate an offset of the preset grant-free transmission resource (Jeon [0219] For example, the RRC message may comprise at least one parameter comprising a timing information indicating a timing offset (e.g. slot number e.g. mini-slot number), a symbol number, and/or grant-free periodicity. The wireless device may determine a timing of the GF grant resource accurately based on timing information (e.g. timing offset, symbol number, and/or periodicity))

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kar Kin Au and Lee with Jeon because Jeon [0219] teaches us example embodiments provide flexibility in configuring the GF resource without a need for L1 signaling transmission of the timing information via the RRC message may improve signaling efficiency for configuring configuration parameters of the GF grant resource.

	Claims 12 and 19 are rejected for the same reasons stated in claim 6.

Response to Arguments

Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. With respect to claim 1, the applicant states the combination of Au and Lee do not teach the amended claim 1. The examiner disagrees, since claim 1 uses the language “comprises at least one of” for this reason the examiner is only interpreting one of the limitations and the limitation “wherein the first indication information and the second indication information are carried in different signaling” is not being interpreted by the examiner because it is seen as option based on the “comprises at least one of” description used above. In addition, it appears that first and second information are the same e.g., they both indicate transmission direction and it isn’t clear .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467